
	

116 HJ 77 PCS: Opposing the decision to end certain United States efforts to prevent Turkish military operations against Syrian Kurdish forces in Northeast Syria.
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 246116th CONGRESS
		1st Session
		H. J. RES. 77
		IN THE SENATE OF THE UNITED STATES
		October 16, 2019Received; read the first timeOctober 17, 2019Read the second time and placed on the calendarJOINT RESOLUTION
		Opposing the decision to end certain United States efforts to prevent Turkish military operations
			 against Syrian Kurdish forces in Northeast Syria.
	
	
 Whereas thousands of Syrian fighters, including Syrian Kurds, fought courageously with the United States against the brutality of ISIS throughout Syria, liberating nearly one-third of Syrian territory from ISIS’ so-called caliphate.;
 Whereas, on October 6, 2019, the White House announced Turkey will soon be moving forward with its long-planned operation into Northern Syria while the United States Armed Forces will not support or be involved in the operation, and United States forces * * * will no longer be in the immediate area.;
 Whereas, on October 6, 2019, the White House announced Turkey will now be responsible for all ISIS fighters in the area captured over the past 2 years * * *.;
 Whereas an October 10, 2019, White House statement said, This morning, Turkey, a NATO member, invaded Syria. The United States does not endorse this attack and has made it clear to Turkey that this operation is a bad idea.;
 Whereas Turkey has historically threatened, forcibly displaced, and killed Syrian Kurds, including during military operations in the Afrin District;
 Whereas, on August 1, 2019, Special Envoy James Jeffrey stated in reference to the Syrian Kurds and Syrian Democratic Forces (SDF), We are committed to defeating ISIS in northeast Syria. The SDF * * * is our partner there. We are committed to those who have fought with us not being attacked and not being harmed by anyone. The President made that clear publicly. That includes our concerns about the Turks.;
 Whereas in January 2019, Director of National Intelligence Dan Coats stated in Congressional testimony that The conflicts in Iraq and Syria have generated a large pool of skilled and battle-hardened fighters who remain dispersed throughout the region * * * and the group has returned to its guerilla-warfare roots while continuing to plot attacks and direct its supporters worldwide. ISIS is intent on resurging.;
 Whereas, during the counter-ISIS campaign in Syria, the SDF captured thousands of ISIS fighters, including foreign terrorist fighters from around the world who pose threats to our allies in the region;
 Whereas in addition to ISIS fighters in detention approximately 70,000 women and children are currently held at the Al-Hol internally displaced persons camp and at other camps in northeast Syria;
 Whereas the Lead Inspector General for Combined Joint Task Force Operation Inherent Resolve stated in August 2019, ISIS is already seeking to establish safe haven in al-Hol aiming to recruit individuals who are susceptible to ISIS messaging, coercion, and enticement.;
 Whereas the SDF has warned the United States and international community that a Turkish incursion into Northeast Syria would significantly decrease the SDF’s ability to combat ISIS and to continue providing security and management for ISIS detainees and their family members;
 Whereas, on October 6, 2019, President Trump conducted a call with President Erdogan in which, according to the official White House press release, they discussed the upcoming Turkish incursion, and soon after this call, a White House press release announced the withdrawal of the United States military from the immediate area, which was completed within hours; and
 Whereas an abrupt withdrawal of United States military personnel from certain parts of Northeast Syria is beneficial to adversaries of the United States government, including Syria, Iran, and Russia: Now, therefore, be it
	
 That Congress— (1)opposes the decision to end certain United States efforts to prevent Turkish military operations against Syrian Kurdish forces in Northeast Syria;
 (2)calls on Turkish President Erdogan to immediately cease unilateral military action in Northeast Syria and to respect existing agreements relating to Syria;
 (3)calls on the United States to continue supporting Syrian Kurdish communities through humanitarian support, including to those displaced or otherwise affected by ongoing violence in Syria;
 (4)calls on the United States to work to ensure that the Turkish military acts with restraint and respects existing agreements relating to Syria; and
 (5)calls on the White House to present a clear and specific plan for the enduring defeat of ISIS.  Passed the House of Representatives October 16, 2019.Cheryl L. Johnson,Clerk October 17, 2019Read the second time and placed on the calendar 